DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022 has been entered.
Priority
The present Application for Patent claims the benefit of U.S. Provisional Patent Application No. 62/703,290 by Gulati, et al., entitled "Methods for Radar Coexistence," filed July 25, 2018, assigned to the assignee hereof, and expressly incorporated by reference herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-3, 5-22 and 24-32 are currently pending.
Response to Remarks
Based on further search and consideration, a new reference has been found.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 – 11 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 32 each appear to be directed to an equation but are missing the equation.  As such, the metes and bounds of the claims as currently claimed cannot be determined thus the claims are indefinite.  The previous claim set dated 11/23/2021 has the equations but the current claim set dated 02/07/2022 do not.  
Dependent claim 11 is rejected due to being dependent on a rejected base claim.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
aterial, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 29.
The first “means” has functional language “for selecting . . . a plurality of waveform parameters . . .”.  “FIG. 16 shows a flowchart illustrating a method 1600 illustrating methods for selecting waveform parameters and processing reflected waveforms in accordance with aspects of the present disclosure. The operations of method 1600 may be implemented by a UE 120 or its components as described herein.”  See Spec. 174.  Fig. 16 represents an algorithm that would be self-explanatory to one having ordinary skill in the art.  “FIG. 15 illustrates certain components that may be included within a wireless communication device 1501 in accordance with aspects of the present disclosure. The wireless communication device 1 50 may be an access terminal, a mobile station, a user equipment (UE), etc. The wireless communication device 1501 includes a processor 1503. The processor 1503 may be a general-purpose single- or multi-chip microprocessor (e.g., an ARM), a special purpose microprocessor (e.g., a digital signal processor (DSP)), a microcontroller, a programmable gate array, etc. The processor 1503 may be referred to as a central processing unit (CPU).  Although just a single processor 1503 is shown in the wireless communication device 1501 of Figure 15, in an alternative configuration, a combination of processors (e.g., an ARM and DSP) could be used.”  Based on the specification, one of ordinary skill could reasonably conclude that the first “means” is a computer that performs a self-explanatory algorithm as shown in Fig. 16.  
The second “means” has functional language for transmitting the plurality of chirps and is not modified by sufficient structure.  The specification Fig. 15 shows a transmitter 1511.  
The third “means” has functional language receiving the plurality of chirps and is not modified by sufficient structure.  The specification Fig. 15 shows a receiver 1513. 
The fourth “means” has functional language “for processing the reflected radar waveform based at least in part on the plurality of waveform parameters” does not provide sufficient structure.  Similarly with the third “means,” the structure provided for by the specification is a processor 1503 as shown in Fig. 15.  The algorithm is given by “Fourier transform to the second reflected chirp and equalizing a first phase of the first reflected chirp and a second phase of the second reflected chirp before applying the second Fourier transform.”  See Spec. Para. 24.  Fig. 9 shows an equalization process.  See Spec. 39.   “FIG. 9 depicts an equalization process 900 in accordance with aspects of the present disclosure Equalization process 900 may be performed after a fast time delay DFT 925 (e.g., a DFT performed on a single chirp 915-a, 915-b, 915-c). Equalization process 900 may be performed on one or more chirps 915 (e.g., chirps 915-a, 915-b, 915-c, etc.) received in a time dimension 910 and having a same frequency range 905 and frequency offset 920. In one example, K1(m) may be equalized for each time to irrespective of whether there may be an existing path or not. In such cases, the noise statistics may remain unchanged, and the signal may be coherently combined by a second DFT (e.g., a slow time DFT).”  See Spec. 123.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 13, 20-21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being obvious over Hiscock (US 2012/0300810) in view of Hung (US 2017/0219689).
Note:  a line through means that the limitation/feature is not taught by the currently applied prior art.
As to claims 1, 20 and 29-30, Hiscock teaches an apparatus for detecting a target using radar signals implemented by a user equipment (UE) (Para. 63 “more than one user to use the frequency spectrum at the same time.”  Note that the claimed UE is intended use.), comprising: 
a processor (Para. 61 Fig. 8 item 802), 
(Id.  Although a processor has memory, Hiscock does not state whether memory is separately coupled to the processor.  It appears that the coupled memory corresponds to a codebook which is also not taught by Hiscock.); and 
instructions stored in the memory (Para. 61 Fig. 8 item 802) and executable by the processor to cause the apparatus to select, (Para. 61 “configurable parameters associated with the communication, for example the time period of each symbol, the number of chirps per symbol, the bandwidth of each symbol, the order of packet types in the interleaved signal. These configurable parameters may be the result of negotiation with the receiver.” Fig. 8 item 800.  See also Para. 3 Eq. 1 shows at least three parameters:  gradient g, the number of samples N and Symbol’s value p wherein fn(p) is a function that encode p onto the received chirp.  See also Para. 51 “A further configurable property of the chirp signal is the symbol value p … the cyclic phase of the N samples of a chirp can be related to the symbol value. There are N different cyclic phases of a chirp, and hence, in this example, N different possible symbol values. Suitably, the symbol value p is used to convey data.”  See also Paras. 2 – 3 “frequency.”  One of ordinary skill understands that in order to generate a signal for transmission that the generated signal would have to include amplitude, frequency and phase.  For a chirp signal, a slope/gradient would also have to be included.  Thus, Hiscock also teaches and/or suggest parameters for transmission including frequency, phase and gradient/slope, and, of course, amplitude would inherently have to exist because a signal has to have an amplitude in order to exist.), 
a corresponding plurality of chirps associated with a radar waveform (Para. 52 Fig. 5 chirp 1 and chirp 2), 
the plurality of waveform parameters comprising a plurality of pairs of waveform parameters, each pair of waveform parameters comprising a chirp slope and a frequency offset within the frequency range (In addition to the discussion above, Hiscock’s Fig. 5 is similar to Applicant’s Fig. 7); 
transmit the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters (Para. 61 “configurable parameters associated with the communication, for example the time period of each symbol, the number of chirps per symbol, the bandwidth of each symbol, the order of packet types in the interleaved signal. These configurable parameters may be the result of negotiation with the receiver.” Fig. 8 item 800);
receive a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps (Para. 54 “chirp receiver” Fig. 6 see also Para. 42 “the receiver and the transmitter negotiate properties of the communication to use. For example, the receiver suitably indicates the time period of the symbols that it detected. The transmitter then suitably continues to transmit chirp signals to the receiver using only that symbol size”); and 
process the reflected radar waveform based at least in part on the plurality of waveform parameters (Para. 57 “the correlator performs a correlation between the fixed gradient correlating chirp and N cyclic phases of the mixed chirp, generating N outputs.” Fig. 7).
Although Hiscock teaches transmission of several parameters and negotiation of said parameters between receiver and transmitter as discussed supra, Hiscock does not expressly teach the use of a “codebook” as claimed.  Hiscock also does not teach the coupled memory as claimed.  
In the same field of endeavor, Hung teaches “In some implementations, in generating the plurality of wave frames, modulation circuit 314 may perform either or both of the following: (1) selecting a waveform of each chirp of each wave frame of the plurality of wave frames from a predetermined code book according to a predetermined sequence or a pseudo-random noise source.”  See Hung Para. 43. 
In view of the teachings of Hung, it would have been obvious to a person having ordinary skill in the art at the time of filing to include the codebook/bank of Hung with the radar system in Hiscock in order to reduce “complexity, power consumption and cost,” e.g. Hung Para. 5, because one of ordinary skill understands that a code book or bank of codes will alleviate the need of having to generate new codes each time a code is needed.  Note that the code book would have memory in order to store parameters and would have to be coupled to Hiscock’s processor in order to communicate said parameters.  
As to claims 2 and 21, Hiscock in view of Hung teaches the method/apparatus of claims 1 and 20, wherein the plurality of waveform parameters comprises at least three different waveform parameters (Hiscock: Para. 3 Equation 1 parameters: gradient/slope and phase association with symbol’s value p.  See also Para. 61 “configurable parameters associated with the communication, for example the time period of each symbol, the number of chirps per symbol, the bandwidth of each symbol, the order of packet types in the interleaved signal. These configurable parameters may be the result of negotiation with the receiver.”).
As to claims 5 and 24, Hiscock in view of Hung teaches the method/apparatus of claims 1 and 23, wherein the transmitting the plurality of chirps within the frequency range according to the plurality of waveform parameters comprises transmitting each subsequent chirp of the plurality of chirps according to a different pair of waveform parameters than a preceding chirp of the plurality of chirps (Hiscock: Chirp 1 and Chirp 2 shown in Fig. 5 to have at least a pair of parameters namely slope/gradient and frequency offset.  Chirp 1 and Chirp 2 are shown having a different frequency offset thus the pair of slope/gradient and frequency offset would be considered different.  One of a pair of parameters being different makes the pair different.  See also Fig. 1 which shows the third chirp having different slope/gradient as discussed in Para. 3.).
As to claim 6 and 25, Hiscock in view of Hung teaches the method/apparatus of claims 4 and 23, wherein the instructions are further executable by the processor to cause the apparatus to transmit a first chirp of the plurality of chirps according to a first pair of waveform parameters of the plurality of waveform parameters (Hiscock: Fig. 1 shows three consecutive chirps); and transmit, consecutively to the first chirp, a second chirp of the plurality of chirps according to a second pair of waveform parameters of the plurality of waveform parameters different than the first pair of waveform parameters (Id.  Note that frequency hopping as shown in Fig. 5 regarding the frequency offset can be applied to figure 1, namely the second or third chirp, to reduce user interference.).
As to claims 7 and 26, Hiscock in view of Hung teaches the method/apparatus of claims 6 and 25, wherein the instructions are further executable by the processor to cause the apparatus to transmit a third chirp of the plurality of chirps according to a third pair of waveform parameters of the plurality of waveform parameters different than the second pair of waveform parameters (Id.).
As to claim 8, Hiscock in view of Hung teaches the method according to claim 7, wherein the transmitting the third chirp comprises transmitting the third chirp consecutively to the second chirp (Id.).
As to claim 9, Hiscock in view of Hung teaches the method of claim 4, wherein each chirp slope depends on a corresponding first parameter (Hiscock Paras. 2 – 4 “gradient”).  
As to claim 13, Hiscock in view of Hung teaches the method according to claim 1, wherein each chirp of the plurality 2of chirps corresponds to a cycle of the radar waveform having a same constant time period Tc (Hiscock: Fig. 1 “N” time period is the same for all three chirps.  Fig. 5 also shows the same time period of P to P+N.).
Claims 3, 12, 14-15, 18, 19, 22 and 27-28 are rejected under 35 U.S.C. 103 as being obvious over Hiscock in view of Hung and in further view of Oswald (US 8,314,732).
As to claims 3 and 22, Hiscock in view of Hung teaches the method/apparatus of claims 1 and 20, wherein the selecting the plurality of waveform parameters from the codebook comprises  (Hiscock: para. 47 “frequency hopping” however frequency hopping does not necessarily have to be random.).
In the same field of endeavor, Oswald teaches (random or quasi-random variation in the timing of the transmitter and receiver trigger instants … by phase modulation of the timing signals, level shifting of the ramp, time modulation of initiation of the time cycle or random signal inversion (col. 20 ll. 25 – 31).
In view of the teachings of Oswald, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply random variation to the chirp signals via phase modulation in order to reduce the likelihood of transmitting and/or receiving at the same time as other radars thereby reducing interference.  
As to claims 12, 18 and 19, Hiscock in view of Hung teaches the method of claim 1, applying a phase modulation to two or more chirps of the plurality of chirps 3before transmitting the two or more chirps to reduce coherent addition of chirps of the 4plurality of chirps transmitted according to a same pair of waveform parameters (Hiscock: Fig. 1 shows an up chirp, e.g. chirps 1 and 2, and down chirp, e.g. chirp 3.  Para. 19 “coherently integrating”  Note that the positive slope/gradient corresponds to a positive phase and the negative slope/gradient corresponds to a negative phase thus meeting the scope of phase modulation.  However, Hiscock does not explicitly teach phase modulation.).
In the same field of endeavor, Oswald teaches (random or quasi-random variation in the timing of the transmitter and receiver trigger instants … by phase modulation of the timing signals, level shifting of the ramp, time modulation of initiation of the time cycle or random signal inversion (col. 20 ll. 25 – 31).
In view of the teachings of Oswald, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply random variation to the chirp signals via phase modulation in order to reduce the likelihood of transmitting and/or receiving at the same time as other radars thereby reducing interference.  
As to claims 14 and 27, Hiscock in view of Hung teaches the method/apparatus of claims 1 and 20, wherein each reflected chirp of the plurality of reflected chirps corresponds to a transmitted chirp of the plurality of chirps and is associated with a same pair of waveform parameters as the corresponding transmitted chirp (yes, by definition – inherent because a transmitter transmits a signal and a receiver receives said signal thus the receive signal not only corresponds but is the transmitted signal that has been reflected and sometimes possibly directly received if bistatic system or transponder.), and comprises:
identify, based at least in part on a first reflected chirp associated with a first pair of waveform parameter of the plurality of waveform parameters, a peak in a time delay dimension corresponding to a distance of the target (Hung: Para. 40 “Detection circuit may also determine a distance between the object and apparatus.”); and
identify, based at least in part on the first reflected chirp and a second reflected chirp associated with a second waveform parameter of the plurality of waveform parameters, a peak in a Doppler dimension corresponding to the Doppler of the target (Hung:  Doppler Processing.).
Although the secondary reference Hung teaches basic detection and Doppler processing, Hung is silent regarding peaks.  One of ordinary skills understands that target are detected based on a peak/spike crossing a signal-to-noise threshold and the two way time delay between the spike/peak and the receiver.  The real issue with Hung is that Hung is silent regarding detection of peaks in a two-dimensional range-Doppler map.  The range-Doppler map is achieved by taking a first Fourier transform across range (fast time) and a second Fourier transform across pulse (slow time).
Oswald teaches “In previous short range radar systems, target detection has been achieved by finding peaks in the one-dimensional received signal amplitude as a function of delay time after the transmission instant (or range R). In the system of the present embodiment, the received signal is represented by a two-dimensional array in which amplitude varies not only as a function of range R, but also as a function of range rate R-dot. Detection then consists of finding peaks on a two-dimensional surface rather than in a simple time series (col. 36 ll. 63 through col. 37 ll. 4).”
In view of the teachings of Oswald, it would have been obvious to apply the teachings of the 2D range-Doppler map to the teachings of Hiscock in view of Hung because one of ordinary skill understand that having more dimensions, e.g. two, improves resolution thereby reducing any ambiguity of the targets speed and/or distance as well as the ability to separate targets at different locations and/or velocities.  
As to claims 15 and 28, Hiscock in view of Hung and Oswald teaches the method/apparatus claims 14 and 27, wherein the processing the reflected radar waveform comprises: apply a first Fourier transform to the first reflected chirp to identify the peak in the time delay dimension; and apply a second Fourier transform to the first reflected chirp and the second reflected chirp to identify the peak in the Doppler dimension (Oswald col. 36 ll. 63 through col. 37 ll. 4 as previously cited.  Note: Range-Doppler Maps are achieved via a 2D FFT as evidenced via Vogt (US 2016/0124075) Fig. 3).
Allowable Subject Matter
Claims 16 – 17 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The subject matter of claim 16 requires that equalization occur for the second chirp based on a first FFT but before a second FFT of the second chirp.  The closes prior art is Vogt (2016/0124075) that teaches equalization based on both a first dimension (first FFT) and further information (second FFT).  See Vogt Para. 92.  Note that Vogt teaches that the further information can be identified from the second dimension.  See Vogt Para. 94.  As such, Vogt teaches away from performing equalization before the second FFT of the second chirp.  
Regarding claim 31, Hakobyan (US 2019/0265346) was previously used to teach the features of claim 31.  See Final Action 12/07/2021 Para. 48 – 51.  However, the independent claims as amended require that each chirp sweep the same bandwidth or frequency range.  Hakobyan is directed to chirps each having different frequency ranges as shown in Figs. 7 and 9.  
Claims 10 – 11 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The Equations of claims 10 and 32 are not shown in the prior art of record.  Claim 11 depends from claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648